p hf -- os ee tax_exempt_and_government_entities_division department of the treasury internal_revenue_service commerce street dallas tx date date number release date legend org organization name address address xx date uil org address person to contact badge number contact telephone number contact address last date for filing petition february 20xx certified mail and return reciept dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code recognition of your exemption under internal_revenue_code sec_501 is revoked beginning january 20xx for the following reason s you have not been operated exclusively for an exclusive exempt_purpose as required by internal_revenue_code sec_501 your net_earnings inure to the benefit of private shareholders or individuals which is prohibited under internal_revenue_code sec_501 you are operated for a substantial private purpose which is not an exempt_purpose under internal_revenue_code sec_501 contributions to your organization are no longer deductible effective january 20xx if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety- first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling as a result of this revocation of tax-exempt status your organization is required to file form_1120 annually with the appropriate campus identified in the instructions this letter is a final revocation letter and should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely marsha ramirez director eo examinations enclosures publication ce reed keene government entities division org address department of the treasury internal_revenue_service stop 4925stp e 7th st suite 1130b st paul mn date taxpayer_identification_number form form_990 tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886a name of taxpayer explanation of items department of the ‘l'reasury - internal_revenue_service org 20xx schedule no or exhibit year period ended december 20xx 20xx legend org organization name director director county county bm-2 board member address address xx date city city xyz state country country motto motto co-1 company bm-1 board member bm-3 board member issue does the org qualify to be exempt under sec_501 facts the org the organization was incorporated on december 19xx the organization received its exempt status in august the articles of incorporation give the purpose as providing individual and family social counseling welfare or referral services to assist motto in their post-immigration acclimatization the bylaws give the executive director the right to sign contracts and to conduct the business of the organization the executive director is director in 20xx and 20xx the organization was offering english as a second language classes grant money for the program was received from state department the contract ran from july 20xx through june 20xx the contract required that the organization hold classes for motto the students had to be in the country for less than years and had to be in the state family investment program the students were required to attend classes for months this program ended in 20xx the state was no longer receiving funding for the classes there was a contract with the department of human services called self-sufficiency the purpose of the contract was for the organization to get the motto in language programs and help them find jobs to qualify for the program the motto have to be in the country for less than five years the last contract provided was for the period october 20xx through september 20xx the organization had a contract with county to provide services under the services program the organization would work with motto who needed help improving their english and life skills for the american workplace as well as provide assistance in finding housing family difficulties and legal documents after the motto completed the english as a second language course the organization would help them with job placement and retention support the december 20xx contract ran from january 20xx through in 20xx the english classes self-sufficiency program and the some programs ended because the state had lost its funding some ended because the motto program came to an end form 886-a crev department of the treasury - internal_revenue_service page -1- oon 886a department of the ‘t'reasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx 20xkx 20xx org legend org organization name director director county county bm-2 board member address address xx date city city xyz state country country motto motto co-1 company bm-3 board member bm-1 board member were not taking part in the programs the executive director stated the motivation wasn’t there for the motto to attend the english as a second language classes the executive director began to look for other ways to help the motto she wanted to start a business that made and packaged profit company co-1 the company to operate the business director is the sole owner of the company foods for sale in the grocery stores she set up a for when director talked to the state about getting grants for the new enterprise the state told her she should have the company owned and operated by org she said that it is hard to make quick decisions when there is a board she kept the company as a for-profit and herself as sole owner during 20xx director did feasibility studies and marketing studies on the viability of making prepared dinners to be sold in grocery stores in january 20xx the organization transferred dollar_figure to co-1 the company this money was used to pay an outside company to test the recipes that director had developed for the food products director stated that part of the dollar_figure was back wages for her there was a check to director from the organization in june 20xx that stated it was for pay periods october 20xx through april 20xx there was another check in december 20xx that said it was for wages from october 20xx to november 20xx during january 20xx director went to xyz to do research for product development for the company there was dollar_figure used from the organization’s bank account for this trip in september 20xx director went to xyz the flight and hotels were paid for by the organization the total amount spent by the organization was dollar_figure this trip was to interview a cold packer that was based in city xyz this work was performed for the company the organization offered counseling and other services to victims of violence the program was under the state center the contracts ran from july through june the last contract ended june 20xx the organization filled out a report on domestic violence community advocacy program for each quarter and filed them with the state center the copy of the report received from the state center shows that the organization helped victims in the quarter ending september form 886-a crev department of the treasury - internal_revenue_service page -2- orm 886a department of the ‘i'reasury - internal_revenue_service name of taxpayer explanation of items org 20xx schedule no or exhibit year period ended december 20xx 20xx legend org organization name director director county county bm-2 board member address address xx date city city xyz state country country motto motto co-1 company bm-3 board member bm-1 board member 20xx victims in the quarter ending december 20xx victims in the quarter ending march 20xx and victims in the quarter ending june 20xx another part of the report for the state center is the sexual assault program there were quarterly reports provided for the quarters ending december 20xx march 20xx and june 20xx the report for the quarter ending june 20xx requests the number of primary victims served and secondary victims served be entered there is a zero for both of these entries the report instructs the organization to track the type and numbers of time a service is provided to a victim on june 20xx in response to our request for a copy of the report sent to the state a spreadsheet was provided by the organization it was entitled domestic violence clients the spreadsheet did not separate the services between the domestic violence community advocacy program and the sexual assault program the spreadsheet indicates there were victims in the first quarter in the second in the third and in the last quarter in the amounts shown on the reports sent to the state and the spreadsheet that was provided by the organization for the same period the period ran from july 20xx to june 20xx the following chart shows the differences advocacy from the report sent to the state assault fromthe report sent to the state from the organization's spreadsheet services provided 20xx to 20xx crisis counseling intervention counseling intervention information referral personal advocacy criminal justice support advocacy emergency legal advocacy emergency financial assistance assistance in filing reparations claims unknown there was no report for this quarter form 886-arev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org 20xx schedule no or exhibit year period ended december 20xx 20xx legend org organization name director director county county bm-2 board member address address xx date city city xyz state country country motto motto co-1 company bm-3 board member bm-1 board member group treatment support therapy services provided 20xx -- 20xx crisis counseling intervention counseling intervention information referral personal advocacy criminal justice support advocacy emergency legal advocacy emergency financial assistance assistance in filing reparations claims group treatment support therapy services provided 20xx - 20xx crisis counseling intervention counseling intervention information referral personal advocacy criminal justice support advocacy emergency legal advocacy emergency financial assistance assistance in filing reparations claims group treatment support therapy services provided 20xx - 20xx crisis counseling intervention counseling intervention information referral form 886-arev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service org 20xx schedule no or exhibit year period ended december 20xx 20xx legend org organization name director director county county bm-2 board member address address xx date city city xyz state country country motto motto co-1 company bm-3 board member bm-1 board member personal advocacy criminal justice support advocacy emergency legal advocacy emergency financial assistance assistance in filing reparations claims group treatment support therapy the minutes of the board meetings for the years 20xx through 20xx were initially requested march 20xx they were requested again on april 20xx april 20xx and august 20xx the minutes for the meetings in 20xx were provided in august 20xx the minutes for 20xx and 20xx were requested again on september 20xx october 20xx february 20xx and may 20xx on june 20xx copies were provided for the minutes for 20xx on june 20xx the copies of the minutes for 20xx were requested again there were copies of minutes for august 20xx october 20xx and august 20xx the minutes for august 20xx discussed the need for board recruitment because so many meetings had been missed in 20xx april 20xx and one for july 20xx there were minutes provided for a meeting these minutes were provided via e-mail because director said she hadn’t printed them out unclear if the july 20xx date is correct the agenda provided was for july 20xx and the date line of the july 20xx meeting has april 20xx on it the board members listed were bm-1 bm-2 and dr bm-3 for both meetings letters were sent to these individuals asking what they remembered of the board meetings all of them stated they hadn’t been at the meetings since 20xx for them the minutes do not indicate any board discussion all of it is director giving reports and making statements one stated they mainly talked about the homeless and what they could do it is the minutes dated july 20xx start with a request from director that her salary at the year end be paid in a lump sum it shows that she wants dollar_figure which is equal to hours at dollar_figure per hour an update on the company was provided it states that she went to city xyz and used dollar_figure of the organization’s money but that it was owed to her for back wages form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer explanation of items department of the ‘l'reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx 20xx 20xx org legend org organization name director director county county bm-2 board member address address xx date city city xyz state country country motto motto co-1 company bm-1 board member bm-3 board member the organization has provided profit and loss statements for 20xx the first one was printed on june 20xx and shows total salaries of dollar_figure officer salaries were shown as dollar_figure the second was printed on august 20xx and shows dollar_figurefor total salaries officer salaries were shown as dollar_figure the minutes dated july 20xx state that back in 20xx director expressed a desire to go back to school and to service org by serving on the board at that time one of the board members suggested to close down org at that meeting director made a suggestion about entrepreneurship areas to make the organization self-sufficient the minutes indicate the board did not discuss the idea it goes on to state that director spent her own resources to do the research on the entrepreneurship by january 20xx the english as a second language had stopped the organization was no longer doing job placement and only had minor activities for the motto the reports show that some of the services provided by this time were helping the clients fill out paperwork drive them to interviews or show them how to ride the bus during 20xx there were two employees on the payroll the executive director and the receptionist in 20xx there were employees and in 20xx there were employees there were no cancelled checks for payroll for the last quarter of 20xx invoices provided by hospitals show that director was in the hospital on the following dates in 20xx july -13 september -30 october - november and november to january 20xx on february 20xx director stated that the manufacturing of the food products didn’t pan out and that she was looking at starting up a restaurant the organization received a grant of dollar_figure from the women this money is in a savings account because the house was never purchased foundation to set up a house for battered in 20xx there were still leases on three locations even though the organization was only using one of them director started to set up a nail salon in one of the locations she thought this would be a good place for the motto to work the salon never opened in 20xx the organization left their location in city and moved to city xyz the new office that is being used by the organization now has the company’s name on the door form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer explanation of items department of the reasury - internal_revenue_service org 20xx schedule no or exhibit year period ended december 20xx 20xx legend org organization name director director county county bm-2 board member address address xx date city city xyz state country country motto motto co-1 company bm-3 board member bm-1 board member law sec_501 provides that an organization is only exempt from taxation if they are organized and operated exclusively for religious charitable scientific testing for public safety literacy or educational_purposes or to foster national or international amateur sports competition or the prevention of cruelty to children or animals and no part of the net_earnings inure to the benefit of any private_shareholder_or_individual internal revenue regulation c -1 t provides that an organization is only considered to be operated exclusively for one or more exempt purposes if it engages primarily in activities that accomplish one or more exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose internal revenue regulation c -1 c says that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of a private_shareholder_or_individual the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization net_earnings include all of the assets of the organization internal revenue regulation c -1 d ii provides that to meet the operational_test an organization must be engaged in activities furthering public purposes rather than private interests it must not be operated for the benefit of designated individuals or the persons who created it the presence of a single substantial nonexempt purpose destroys the exemption regardless of the number or importance of the exempt purposes 326_us_279 66_sct_112 90_led_67 american campaign academy v commissioner t c wl when an organization operates for the benefit of private interests the organization by definition does not operate exclusively for exempt purposes government ’s position the org doesn’t qualify to be exempt because assets of the organization inured to the benefit of the executive director and there is a substantial nonexempt purpose the organization’s primary form 886-a crev department of the treasury - internal_revenue_service page -7- eget 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service org 20xx schedule no or exhibit year period ended december 20xx 20xx legend org organization name director director county county bm-2 board member address address xx date city city xyz state country country motto motto co-1 company bm-3 board member bm-1 board member activity is setting up a for-profit company and is no longer in furtherance of their exempt_purpose the organization has stated that they did have some services for their clients in 20xx there are no minutes or reports to support this statement the organization has provided contradictory information in regards to the services provided under the programs with the numbers reported on the report sent to the state do not match the numbers shown on the organization’s spreadsheet provided to the internal_revenue_service therefore the information in the report cannot be relied on the minutes provided for 20xx and 20xx are not credible the officers listed have stated they didn’t attend any meetings in those years there is nothing in the minutes to indicate that the officers asked questions or discussed issues raised by director the minutes for july 20xx state director asked to be paid in a lump-sum at the end of the year the lump sum payment occurred in january 20xx it would serve no purpose to discuss that in 20xx it is something that would be discussed in a 20xx meeting the minutes for the july 20xx meeting also have director telling the board she used money of org while traveling for co-1 in january and september 20xx there is a conflict on the dates and activities for the payment of wages the discussion would have been in 20xx but for the travel in 20xx the minutes would have been in 20xx the two topics wouldn’t have been discussed in the same meeting the request would be done prior to the end of 20xx and the information on the trips would be given after the trips in 20xx director received wages in 20xx of dollar_figure and 20xx of dollar_figure she received checks in june and december of 20xx if the organization had decided to pay her in a lump sum there wouldn’t have been additional checks during the year the notations on the memo lines for checks received at the beginning of 20xx show that part of the wages were for december 20xx in 20xx she received checks in january february may june july and september the timing of the checks in 20xx indicates the organization did not consider the large payment in january 20xx as part of her wages the profit and loss statements provided by the organization aren’t credible it appears the amounts were changed after questions regarding the dollar_figure transfer were brought up financial documents at the time of the payment if the organization had meant the dollar_figure to be wages it would have been reflected in the in the minutes of july 20xx director states she had carried out research attended classes and did testing for the business she wanted to start in 20xx she took two trips one to xyz and one form 886-arev department of the treasury - internal_revenue_service page -8- form 886a name of taxpayer explanation of items department of the reasury - internal_revenue_service org 20xkx schedule no or exhibit year period ended december 20xx 20xx legend org organization name director director county county bm-2 board member address address xx date city city xyz state country country motto motto co-1 company bm-3 board member bm-1 board member to xyz in furtherance of the business there have been no documents provided to show the hours director worked for the organization and the hours worked on the company there may have been some help given to victims but the amount of time spent by the organization on that activity cannot be determined the reports provided to the state for the victims of violence program are not credible because they do not match the records of the organization based on the documents and information provided the organization’s primary activity in 20xx was to set up the new company of the executive director the executive director has used the resources of the organization to set up a new business the company is solely owned by the executive director for a feasibility study on the products the in 20xx the organization gave the company dollar_figure executive director used dollar_figure of the organization’s money to travel on business for the company the bank statements provided for 20xx show the organization had dollar_figure in their bank account at the beginning of 20xx and had dollar_figurein the account at the end of the year the balance in the bank accounts included the dollar_figure earmarked for a home for battered women and couldn’t be used for other programs by the organization a total of dollar_figure of the organization’s money was used in 20xx for activities of the company this amount is more than an insubstantial portion of the organization’s resources the purposes of the organization were to offer counseling welfare services and referral services programs to motto during their acclimatization the english as a second language and stated that the program was only for motto that had been in the country for not more than five years the operation of the company would not further the purposes listed in the organization’s articles of incorporation the organization no longer has a board that oversees the activities of the executive director the evidence shows that the executive director had a free reign to do whatever she wished with the assets of the organization without a board an organization cannot meet the requirement in regulation c -1 d i1 that the organization be engaged in activities furthering public purposes rather than private interests the organization is not being operated in accordance with their articles of incorporation because there is no board form 886-a rev department of the treasury - internal_revenue_service page -9- ener 886a name of taxpayer explanation of items department of the ‘l'reasury - internal_revenue_service org 20xx schedule no or exhibit year period ended december 20xx 20xx legend org organization name director director county county bm-2 board member address address xx date city city xyz state country country motto motto co-1 company bm-3 board member bm-1 board member sec_501 requires that an organization be operated exclusively for one or more exempt purposes an organization is considered to be operated exclusively for exempt purposes if it primarily engages in activities to accomplish their exempt purposes and they do not have a non- exempt activity that is more than insubstantial regulation c -1 c the use of the organization’s money for the development of product for the company and the trips taken by director for the company show the development of the company was more than an insubstantial activity the executive director has stated that the purpose of the company is to provide jobs for the motto since the company is owned by one individual that individual would get the profits of the company the primary benefits of the company would go to the owner and the workers and only an incidental benefit would serve the needs of the public internal revenue regulation c -1 c says that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of a private_shareholder_or_individual the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization net_earnings include all of the assets of the organization therefore this organization is no longer exempt because its assets have inured to the benefit of the executive director taxpayer’s position the organization sent a letter on january 20xx in response to the report the letter is attached as exhibit a minor changes and to not change the government’s position in the letter three items of the facts section that she questioned these are conclusion the organization should not be exempt beginning on january 20xx the organization needs to file forms for the years beginning january 20xx the assets of the organization need to be given to other qualified exempt_organizations form 886-arev department of the treasury - internal_revenue_service page -10-
